OPINION
{¶ 1} Defendant-appellant Anthony Legner appeals from his conviction and sentence, following a guilty plea, for failure to verify his current residence, as a sexually oriented offender, in violation of R.C. 2950.06(G), a felony of the fifth degree. Legner was sentenced to ten months imprisonment.
 {¶ 2} Legner's appellate counsel has filed a brief pursuant toAnders v. California (1967), 386 U.S. 738, indicating that he has found no potential assignments of error having arguable merit. By entry filed herein on September 19, 2006, we allowed Legner sixty days within which to file his own, pro se brief. He has not done so.
 {¶ 3} Pursuant to our duty under Anders v. California, supra, we have independently reviewed the record to determine if there are any potential assignments of error, having arguable merit, that would render this appeal other than wholly frivolous. We have not found any potential assignments of error having arguable merit. The trial court complied with all the requirements of Crim. R. 11 for the taking of a guilty plea. There is no indication in the record that Legner failed to understand the rights he was waiving by pleading guilty, the significance of his plea, or the potential penalties involved. The record reflects that there was an agreement, as part of the negotiated plea, that the sentence imposed in this case would be ordered to run concurrently with the sentence imposed in another case, in which Legner pled guilty to Operating a Motor Vehicle While Under the Influence, and this sentence was, in fact, ordered to run concurrently with the sentence imposed in the other case, thereby honoring the agreement.
 {¶ 4} We conclude that this appeal is wholly frivolous. The judgment of the trial court is Affirmed.
GRADY, P.J., and BROGAN, J., concur.